Citation Nr: 1003077	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-00 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
cancer (head and face), including as due to ionizing 
radiation exposure.

2.  Entitlement to service connection for multiple sclerosis, 
including as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1980.  His DD Form 214 lists his specialty as a 
chemical officer. 

The matter of entitlement to service connection for squamous 
cell cancer comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2007, 
a statement of the case was issued in December 2007, and a 
substantive appeal was received in January 2008.

The matter of entitlement to service connection for multiple 
sclerosis comes before the Board on appeal from a January 
2008 RO rating decision.  A notice of disagreement was 
received in February 2008, a statement of the case was issued 
in September 2008, and a substantive appeal was received in 
October 2008.

In January 2008, VA received the Veteran's request for a RO 
hearing; however, the Veteran's representative clarified that 
a RO hearing was no longer desired through a statement 
received by VA in March 2009.

In October 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this proceeding is associated with the claims file.  During 
the hearing, the Veteran submitted additional evidence and 
waived initial RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
squamous cell cancer and multiple sclerosis.  In this case, 
the Veteran contends that his claimed disabilities are due to 
ionizing radiation exposure.  Additionally, during the 
October 2009 Board hearing, the Veteran clarified that his 
theories of entitlement to service connection for multiple 
sclerosis include a presumptive basis and a direct basis.

The Board notes at the outset that for Veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, multiple sclerosis is presumed to 
have been incurred in service if manifest to a compensable 
degree within seven years of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Malignant 
tumors are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  

Additionally, service connection for a disorder that is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types 
of diseases that will be presumptively service connected for 
radiation-exposed Veterans.  See 38 U.S.C.A. § 1112(c); 38 
C.F.R. 
§ 3.309(d).  The Board notes that squamous cell cancer and 
multiple sclerosis are not found on the list of presumptive 
diseases within 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 
3.311(b) includes a list of radiogenic diseases, such as 
cancer, that will be service connected, provided that certain 
conditions specified in that regulation are met.  
Additionally, under 38 C.F.R. § 3.311(b)(4) other diseases 
may be considered under this provision provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  Third, direct service connection can be established 
by showing that the disease was incurred during or aggravated 
by service.  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994).

Under 38 C.F.R. § 3.311(b), when a Veteran is shown to have 
been exposed to ionizing radiation, and the Veteran 
subsequently developed a radiogenic disease, and such disease 
first became manifest five years or more after exposure to 
radiation, the claim must be referred to the Under Secretary 
for Benefits for further consideration.  The Under Secretary 
for Benefits may request an advisory medical opinion from the 
Under Secretary for Health.  38 C.F.R. § 3.311(c).  After 
referring to the factors listed under 38 C.F.R. § 3.311(e), 
the Under Secretary for Benefits must determine the 
likelihood that the Veteran's exposure to radiation in 
service resulted in his radiogenic disease.  38 C.F.R. § 
3.311(c).

The Board observes that, in a letter dated from October 2006, 
the U.S. Army Center for Health Promotion and Preventive 
Medicine stated that the Veteran's service did not meet the 
criteria for being considered a participant in Radiation Risk 
Activity, and that he was not exposed to ionizing radiation 
at doses considered to be unsafe by the Federal Government or 
the U.S. Army.  The Board further observes that the U.S. Army 
Dosimetry Center provided a history of the Veteran's exposure 
to ionizing radiation.  According to the U.S. Army Dosimetry 
Center's report (dated in March 2007), the Veteran's 
radiation exposure recorded within the Army was 0.043 rem for 
deep dose equivalent exposure (DDE), and 6.169 rem for 
shallow does equivalent, whole body (SDE, WB).

In addition, the medical evidence clearly shows that the 
Veteran's squamous cell cancer manifested well over 5 years 
after his exposure to radiation in service.  See 38 C.F.R. § 
3.311(b)(5).  The Veteran has also submitted competent 
scientific and medical evidence that his claimed multiple 
sclerosis is a radiogenic disease.  See 38 C.F.R. § 
3.311(b)(4).

The evidence shows that the Veteran meets the prerequisites 
for referral to the Under Secretary for Benefits under 38 
C.F.R. § 3.311(b).  Moreover, a March 2006 letter from the 
Director of the Compensation and Pension Service indicated 
that the case should be returned to that office for further 
review after a dose estimate was prepared.  It does not 
appear that the case was in fact returned to the Director of 
the Compensation and Pension Service.

The Board observes that the Veteran also contends that he 
received additional in-service exposure to ionizing 
radiation, and that the corresponding records are not in the 
claims file.  In this regard, the Veteran contends that while 
working at the U.S. Army Materials and Mechanics Research 
Center (AMMRC) in Watertown, Massachusetts his film badge 
turned black due to radiation exposure.  The Veteran also 
contends that a Safety Officer report was prepared in 
connection with this claimed incident.  Additionally, the 
Veteran noted that the report from the U.S. Army Dosimetry 
Center was incomplete, as it states that the Veteran's 
dosimeter was not received for evaluation or received late 
for periods from November 11, 1979 to December 9, 1979 and 
from January 13, 1980 to February 10, 1980.  VA is required 
to make reasonable efforts to help a claimant obtain records 
relevant to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Therefore, in order to afford the Veteran every 
consideration with his appeal, the Board believes it 
reasonable to direct the AMC/RO to request and obtain any 
missing service treatment and/or personnel records which 
would corroborate the Veteran's claimed exposure to 
additional ionizing radiation.

Furthermore, it appears that all VA treatment records may not 
be associated with the claims file.  The Board notes that the 
Veteran reported receiving treatment from the Gainesville, 
Florida VA Medical Center; Lake City, Florida VA Medical 
Center; and Richmond, Virginia VA Medical Center.  The Board 
observes that these records do not appear to be associated 
with the claims file.  As such, the AMC/RO should obtain any 
missing VA treatment records relevant to the appeal.  38 
U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should take appropriate 
action to obtain and associate with the 
claims file any service treatment and 
personnel records that are not already 
incorporated into the claims file.  The 
Board is particularly interested in the 
Veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141); 
records pertaining to the Veteran's 
exposure to ionizing radiation from 
November 11, 1979 to February 10, 1980; 
and records pertaining to a Safety Officer 
report regarding the Veteran's claimed 
incident when his film badge turned black 
due to radiation exposure at the U.S. Army 
Materials and Mechanics Research Center 
(AMMRC) in Watertown, Massachusetts.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

2.  The AMC/RO should obtain any VA 
treatment records (not already of record) 
relevant to the appeal, specifically 
including records from the Gainesville, 
Florida VA Medical Center; Lake City, 
Florida VA Medical Center; and Richmond, 
Virginia VA Medical Center.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims folder.

3.  All required actions pursuant to 38 
C.F.R. § 3.311 should be accomplished as 
appropriate, to include referral to the 
Undersecretary of Benefits.

4.  After the foregoing development has 
been completed, any additional development 
deemed appropriate should be undertaken by 
the AMC/RO, including examination of the 
Veteran if necessary.  See 38 C.F.R. § 
3.159(c).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

5.  Thereafter, the issues of entitlement 
to service connection for squamous cell 
cancer and multiple sclerosis should be 
readjudicated.  The AMC/RO should clearly 
determine whether entitlement to service 
connection for multiple sclerosis is 
warranted under a presumptive basis, a 
direct basis, and due to ionizing 
radiation exposure.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


